DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.  

Allowable Subject Matter
Claims 1 – 4 and 6 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly, wherein the entrance door is swingable about an axis; determining a swinging direction of the entrance door for closing the entrance door in response to the lock trigger; determining, based on the swinging direction, a polarity for a locking differential air pressure between opposite sides of the entrance door for closing the entrance door; and inducing [[a]] the locking differential air pressure between the opposite sides of the entrance door in response to the lock trigger, wherein the locking differential air pressure is sufficient to bias the entrance door to contact or to increase contact with a door frame in the closed position.
The closest prior art, Merino et al (US 10,492,970), in view of Strieter (US 4,765,352), and further in view of Sharp et al (US 5,545,096). discloses an access control system and method but fails to disclose the above limitations of wherein the entrance door is swingable about an axis; determining a swinging direction of the entrance door for closing the entrance door in response to the lock trigger; determining, based on the swinging direction, a polarity for a locking differential air pressure between opposite sides of the entrance door for closing the entrance door; and inducing [[a]] the locking differential air pressure between the opposite sides of the entrance door in response to the lock trigger, wherein the locking differential air pressure is sufficient to bias the entrance door to contact or to increase contact with a door frame in the closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762